Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 11-1680

        ROMELIA AMERICA VARGAS and WALTER ANTONIO VARGAS,

                               Petitioners,

                                      v.

               ERIC H. HOLDER, JR., Attorney General,

                                Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                                   Before

              Stahl, Lipez, and Howard, Circuit Judges.


     Stephen M. Born and Mills & Born on brief for petitioners.
     Anthony J. Messuri, Trial Attorney, United States Department
of Justice, Civil Division, Office of Immigration Litigation, Tony
West, Assistant Attorney General, Civil Division, and Leslie McKay,
Assistant Director, Office of Immigration Litigation, on brief for
respondent.



                               June 7, 2012
            STAHL, Circuit Judge. Petitioners Romelia America Vargas

and her husband, Walter Antonio Vargas, seek our review of an order

of the Board of Immigration Appeals (BIA) affirming the denial of

their applications for asylum and withholding of removal.                   As the

Immigration Judge (IJ) in this case noted, the Vargases “have

presented   an    extraordinarily      compelling     case       of   suffering.”

Unfortunately, however, what the Vargases experienced in their

native country of Guatemala does not make them eligible for asylum

or withholding of removal in the United States.

            In   order   to     qualify    for   asylum,    an    applicant     must

demonstrate that he has experienced past persecution or has a

well-founded fear of future persecution on account of his race,

religion, nationality, membership in a particular social group, or

political opinion.       See 8 U.S.C. § 1101(a)(42)(A).               The standard

for withholding of removal is even higher; the applicant must show

that it is more likely than not that he would be subject to

persecution      on   account    of   an   enumerated      ground     if   he   were

repatriated.      See id. § 1231(b)(3); Mayorga-Vidal v. Holder, 675

F.3d 9, 13 (1st Cir. 2012).           The Vargases applied for asylum and

withholding of removal, claiming that they were persecuted, and

face future persecution, at the hands of Guatemalan gang members,

on account of their perceived political opposition to gangs and

their membership in a social group comprised of businesspeople from

a well-known business family.


                                       -2-
            We summarize only briefly the evidence that the Vargases

presented to the immigration court. Mr. Vargas’s family was in the

trucking business in Guatemala for many years.      His father, the

owner of the family company, received threats and extortion demands

from gang members beginning in 1993 and made regular payments to

those gang members until 2003, when his company went out of

business.    The Vargases themselves began being targeted by gang

members in January 2004, when they opened a furniture store in

Guatemala City.     The gang members demanded payments from the

Vargases in person, in writing, and by phone, and made explicit

threats against them and their young daughter.     The gang members

also touched Ms. Vargas inappropriately with a knife on more than

one occasion and told her that they would cut her daughter into

pieces if she and her husband did not pay them.

            In April 2004, the Vargases closed the furniture store,

because they could not afford to keep paying off the gang members

or to put their family in continued danger.    But the gang members

kept targeting them.    Armed men chased Ms. Vargas in her car, and

the Vargases received more threatening phone calls and notes.    At

the end of 2004, the Vargases moved to another part of Guatemala in

search of refuge, but drug dealers there tried to coerce Mr. Vargas

into carrying drugs for them into the United States.       In 2005,

believing they were not safe in Guatemala, the Vargases came to

this country.


                                 -3-
           The   IJ   found   the   Vargases   credible   but,   somewhat

reluctantly, denied their applications for asylum.        She concluded

that those applications were untimely (an issue that the BIA did

not address and that we need not reach on appeal) and that the

Vargases had not demonstrated past persecution or a well-founded

fear of future persecution on account of a statutorily-protected

ground. The BIA affirmed, providing its own analysis; we therefore

focus our review on the BIA’s decision.         Vásquez v. Holder, 635

F.3d 563, 565 (1st Cir. 2011).

           An applicant for asylum or withholding of removal “must

produce convincing evidence” that he was persecuted (or has a well-

founded fear of future persecution) “on account of” a statutorily-

protected ground.     Amouri v. Holder, 572 F.3d 29, 33 (1st Cir.

2009).   The BIA found that the Vargases had failed to satisfy that

“nexus requirement” with regard to both their political opinion and

social group claims.      We review the BIA’s conclusion under the

“substantial evidence” standard, id. at 34, giving deference to the

agency’s findings as long as they are supported by the record as a

whole, or, in other words, “unless the record compels a contrary

conclusion,” id. at 33.

           We begin with the Vargases’ political opinion claim.

They argue that, while they never expressed a particular political

opinion to the gang members who threatened them, those gang members

imputed to the Vargases “the political opinion of opposition to


                                    -4-
their criminal lifestyle.” A claim of persecution can certainly be

based on an imputed political opinion, see Vásquez v. INS, 177 F.3d

62, 65 (1st Cir. 1999), but the Vargases have not pointed to any

evidence on the record, much less any “convincing evidence,” that

the gang members harmed them because they imputed a particular

political opinion to the Vargases, Amouri, 572 F.3d at 33.                  See

also Mayorga-Vidal, 675 F.3d at 18 (rejecting political opinion

claim where the petitioner did not point to evidence that the gang

members who targeted him “understood that his mere refusal to join

their ranks was an expression of an anti-gang, pro-establishment

political opinion”); Socop v. Holder, 407 F. App’x 495, 499 (1st

Cir. 2011) (agreeing with the BIA that the petitioner’s “refusal to

join a gang, without more, did not qualify as the expression of a

political opinion”).        Indeed, during their removal hearing, the

Vargases testified that the gang members’ calls and visits were

aimed at extracting money from them.       We have repeatedly held that

such   extortion,   without    more,   does   not    constitute      political

persecution.    See, e.g., Perez-Valenzuela v. Holder, 363 F. App’x

759, 760 (1st Cir. 2010) (rejecting withholding of removal claim

where petitioner described gangs “as driven by money”); López-

Castro v. Holder, 577 F.3d 49, 54 (1st Cir. 2009) (“A country-wide

risk   of   victimization    through   economic     terrorism   is    not   the

functional equivalent of a statutorily protected ground . . . .”);

Lopez de Hincapie v. Gonzales, 494 F.3d 213, 219 (1st Cir. 2007)


                                    -5-
(rejecting asylum and withholding of removal claims where evidence

suggested that petitioner was targeted “because of greed, not

because of her political opinion”); Quevedo v. Ashcroft, 336 F.3d

39, 44 (1st Cir. 2003) (“This Circuit has rejected the contention

that pervasive non-political criminality in Guatemala constitutes

a basis for asylum.”).

          Substantial evidence also supports the BIA’s conclusion

that the Vargases failed to prove that they were targeted on

account of a cognizable social group.   The Vargases claim that the

gang members threatened them because they were businesspeople from

a well-known business family, not because of their wealth (or

perceived wealth), but they have not supported that bare allegation

with any “convincing evidence of a causal connection” between the

harm they experienced and their family membership.     Amouri, 572

F.3d at 33.   Indeed, the evidence suggests that the gang members

were motivated by a desire to obtain money from the Vargases, and

“[w]e have . . . rejected social groups based solely on perceived

wealth, even if signaling an increased vulnerability to crime.”

Garcia-Callejas v. Holder, 666 F.3d 828, 830 (1st Cir. 2012); see

also Diaz v. Holder, 459 F. App’x 4, 6 (1st Cir. 2012) (rejecting

social group comprised of “persons of perceived wealth returning to

Guatemala from the United States”); Sicaju-Diaz v. Holder, 663 F.3d

1, 4 (1st Cir. 2011) (“[N]othing indicates that in Guatemala

individuals perceived to be wealthy are persecuted because they


                               -6-
belong to a social class or group.”); Perez-Valenzuela, 363 F.

App’x at 760 (rejecting social group of “Guatemalan men perceived

by gang members to have disposable money available”); Lopez de

Hincapie, 494 F.3d at 219 (rejecting social group claim where the

evidence suggested that the petitioner was targeted “because of

greed,” not because of her family membership).1

          We, like the IJ, have sympathy for the Vargases, but

their failure to demonstrate that they were persecuted “on account

of” a statutorily-protected ground dooms both their asylum and

withholding of removal applications.       Lopez de Hincapie, 494 F.3d

at 220 (noting that the nexus requirement is common to the tests

for both asylum and withholding of removal).            What the Vargases

experienced in Guatemala appears to have been the kind of “economic

terrorism,”   López-Castro,   577   F.3d     at   54,     and   “pervasive

non-political criminality,” Quevedo, 336 F.3d at 44, that we have

repeatedly held do not constitute grounds for asylum or withholding

of removal.   We therefore deny the petition for review.


     1
       Because the Vargases’ claims fail for other reasons, we need
not address the BIA’s additional findings that: (1) the Vargases’
proposed social group lacks particularity and social visibility;
and (2) the Vargases did not prove that the Guatemalan government
was unwilling or unable to protect them. See, e.g., Mayorga-Vidal,
675 F.3d at 14 (stating that a legally cognizable social group must
share a “common, immutable characteristic that makes the group
socially visible . . . and sufficiently particular”); Jorgji v.
Mukasey, 514 F.3d 53, 57 (1st Cir. 2008) (explaining that if the
government is not directly responsible for persecution, “there must
be some showing that the persecution is due to the government’s
unwillingness or inability to control the conduct of private
actors”).

                                -7-